DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendment to the Specification filed 12/4/2020 is acceptable and has been entered.

Election/Restrictions
Claims 1-3, 6-17, 19 and 20 are allowable. The restriction requirement between Species, as set forth in the Office action mailed on 9/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Accordingly, claim 5 is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: The term “a” in the phrase “a fluid communication” on line 1 has been deleted. The term “an” has been inserted between the terms “and” and “inner” on line 9. The phrase “of medicament” on line 37 has been deleted.
Claim 3: The phrase “the rest of” has been inserted between the terms “from” and “the” on line 4.
Claim 5 has been rejoined.
Claim 16: The term “position” has been inserted between the terms “first” and “or” on line 3.
Claim 17: The term “the” in the phrase “the medicament container” has been replaced with the term “a”. The phrase “of medicament” on line 27 has been deleted.
Claim 19: The phrase “outer engagement device” on line 2 has been replaced with the phrase “third thread”. 
Claim 20: The term “a” on line 3 has been replaced with the term “the”.
Reasons for Allowance
Claims 1-3, 5-17, 19 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. Dependent claims 4 and 18 were previously indicated in the 11/12/2020 Detailed Action as containing allowable subject matter. Independent claims 1 and 17 have been amended to incorporate the subject matter of these claims, respectively, with minor editing (the phrase “a transversely projecting proximal stop surface” has been replaced with the phrase “a stop surface”) that does not affect the allowability of the claims. Please see the 11/12/2020 Detailed Action for a detailed statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783